Case: 15-3001    Document: 9      Page: 1    Filed: 10/27/2014




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                DARRYLE BIGELOW, SR.,
                      Petitioner,

                             v.

        UNITED STATES POSTAL SERVICE,
                   Respondent.
              ______________________

                        2015-3001
                  ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-0752-14-0081-I-1.
                ______________________

                      ON MOTION
                  ______________________

                        ORDER
    Darryle Bigelow, Sr. moves for leave to proceed in
forma pauperis.
   The court notes that Bigelow has failed to sufficiently
complete the forms necessary to determine whether he is
unable to pay the fee.
    Upon consideration thereof,
    IT IS ORDERED THAT:
Case: 15-3001    Document: 9     Page: 2     Filed: 10/27/2014



2                                BIGELOW   v. USPS



     The motion is denied without prejudice to Mr. Bigelow
refiling his request within 30 days of the date of this order
with complete responses to all of the requests on all pages
of Federal Circuit Form 6 (form enclosed), including
average monthly income sources and average monthly
expenses.
                                    FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court


s21